In the Supreme Court of Georgia



                                Decided: June 1, 2021


                S21A0243. RIOS v. THE STATE.
               S21A0402. CARTER v. THE STATE.

     WARREN, Justice.

     Appellants Jefrey Rios and Justin Carter, along with Marco

Cruz, were jointly indicted for three counts of felony murder and

other crimes in connection with the shooting death of Cristian

Carrillo. The State could not locate Cruz after the crimes, and the

case proceeded to trial against Rios and Carter. On the first day of

witness testimony, the trial court declared a mistrial, finding that

critical evidence had not been disclosed to the defense until that day

because of a Georgia Bureau of Investigation (GBI) computer error

and that the trial could not proceed as a result. Rios and Carter filed

a joint plea in bar, but the trial court denied it and concluded that

double jeopardy did not preclude the State from retrying them. Rios

and Carter appeal, and we affirm.
     1. Because the trial was terminated after the testimony of the

third witness on the first day that evidence was presented, we begin

by recounting parts of the opening statements to provide context for

what led to the mistrial in this case.     In the State’s opening

statement, the prosecutor said that he expected the evidence to show

that Rios drove Carter and Cruz to a hotel where they intended to

purchase marijuana from Carillo, who was 17 years old. Five other

teenagers were in the hotel room with Carillo. According to the

prosecutor, Rios waited outside in his car while Carter and Cruz

went into the hotel room. Carillo had a gun beside him on a bed,

but, before Carter and Cruz arrived, it had “jammed” when “one of

the guys in the room fired into a mattress.” Within a few minutes

of entering the room, Carter “pistol whipped” Carillo, and Cruz shot

Carillo three times, killing him. Cruz fled shortly after the crimes

and has not been seen since. When law enforcement officers “picked

up” Carter four days later, he was in possession of a 9mm handgun,

which officers took into evidence.       During Carter’s opening

statement, his counsel noted that the evidence would show that

                                 2
Carter had “a gun on him” in the hotel room; that he carried it in a

holster under his clothing; and that he had “a permit to be able to

carry a concealed weapon.”

       GBI Agent Josh Ellis, who performed the forensic investigation

of the hotel room, testified that he found several 9mm shell casings

and cartridges in Room 132, which is where the shooting occurred.

He also found a bullet that had traveled through the wall of Room

132 and lodged in the wall of an adjacent room, Room 133. The agent

did not specify what type of bullet was found in the wall of Room

133.

       After Agent Ellis testified, the prosecutor informed the trial

court that he had received new information at about 11:45 a.m. that

morning from a GBI firearms examiner, Noah Burdick, who was

scheduled to testify the next day. Burdick previously had prepared

three expert ballistics reports that the State had turned over to

defense counsel. According to the prosecutor, Burdick said that,

while preparing for his testimony the next day, he had printed off

copies of the reports he had prepared and realized that a fourth

                                  3
report “had been generated at some time in July” and was sent

“through a software program from his computer to a device that

publishes that report via website. There was some sort of software

error, [and] the report never populated to be published or distributed

to anyone.” In other words, as the prosecutor explained to the trial

court,

     the GBI did a report, we didn’t know about the report. I,
     specifically, asked on Friday [September 20, 2019, the
     Friday before the trial began], via e-mail, about any
     outstanding reports and was told there were no reports. I
     now have in my possession a report dated September 26,
     2019, or today, in the same case.

The prosecutor acknowledged that before his most recent

communication with Burdick on September 26, the prosecutor had

told Carter’s attorney on Friday, September 20, that there were no

new expert reports. The prosecutor also told the trial court that he

had been prosecuting cases for 16 years and that he had “never in

[his] career seen this.”

     With respect to the contents of Burdick’s fourth report, the

prosecutor informed the trial court that it contained new


                                  4
information showing that the bullet that had lodged in the wall of

Room 133 was a .38-caliber bullet. The prosecutor explained that

this new information was “notable” because “[w]e anticipate all the

evidence would be, all the witnesses would testify, [that] any—all

firearms were semi[-]automatic weapons. But a .38 can only be fired

from a revolver. So that’s inconsistent with witness testimony.” He

added that if the court excluded the fourth report from evidence, the

State was still prepared to move forward with the trial, and that he

was not seeking a continuance.

     Following the prosecutor’s disclosure of the fourth report, a

lengthy discussion ensued between the trial court, the prosecutor,

and defense counsel outside the presence of the jury, with counsel

having the opportunity to raise with the trial court issues such as

the importance of the report, whether it was feasible to exclude the

report, and whether it was feasible to proceed without discharging

the jury. During that exchange, Carter’s counsel informed the trial

court that “[b]ased upon this new evidence, . . . I would not feel

comfortable being able to move forward”; that “I don’t see how to be

                                 5
able to salvage the case at this point”; and that “I know that the case

as it stands right now can’t move forward.” He added that he would

need to have his ballistics expert review the fourth report.

     In response, the trial court asked Carter’s counsel “how long it

would take to get your ballistics expert[] . . . up to speed on this.”

Carter’s counsel responded that he was “unsure if [he could] answer

that question” because he would “need to make arrangements” to get

“copies of the physical evidence” from the State and because he was

“not sure what his [expert’s] schedule [was] at this point.” The trial

court and counsel agreed that it was unlikely that the case could be

tried in one week, and Carter’s counsel stated that it was his

understanding that “this was the last 2 week calendar that the

Court had this year. So I imagine by the time this pops up again

that I would have what I would need to have if the case just

continued as opposed to dismissed.”         After this discussion of a

possible continuance, Carter’s counsel reiterated that “this new

information . . . is material to our defense,” but further stated “I don’t

see how we can possibly move forward,” suggesting that he did not

                                    6
believe that a continuance was feasible.

     Rios’s counsel said that “I think we will all agree . . . that the

information we’ve just received is vital to our defense” and that

     [w]e cannot use this jury which means we would have to
     start all over again. And we simply cannot go forward
     even if this is excluded. We can’t go forward because it’s
     vital not only to their offense, but to my defense. And I
     need to be able to evaluate that. . . . I don’t have time
     right now to evaluate what they have presented to me.

     With respect to the possibility of excluding the report, Carter’s

counsel at one point said that “if the Court says that . . . the State

can’t use this report, when Mr. Burdick is on the stand and I ask

certain inferences it’s gonna come right back to this report.” He later

added that

     [e]xcluding this information is, obviously, an option.
     However, if the examiner is going to testify in court I don’t
     see a way around us asking certain questions and it not
     bring this report back up. He would, essentially, have to
     be on the stand and lie in order to be able to exclude this
     report and him still testify and us have a thorough cross-
     examination based upon our theories of the case.

     Carter moved for a mistrial based on the newly discovered

report, and Rios moved to dismiss the charges. The prosecutor


                                  7
stated that he did “not oppose a mistrial” and “recognize[d] . . . this

late breaking report is critical information.” The trial court found

that the prosecutor’s “explanation [was] credible”; that the State had

not “intentionally suppressed any evidence”; and that there had

been no prosecutorial misconduct. The court also concluded that

“[w]e can’t exclude the evidence. It’s obvious that’s gonna be critical

to the defense’s case.” The trial court granted a mistrial and denied

Rios’s motion to dismiss.

     Rios and Carter later filed a joint plea in bar, contending that

double jeopardy principles barred their retrial. More specifically,

they moved for dismissal of the indictment “due to the misconduct

of the State for failure to comply with the rules of discovery and for

failing to deliver exculpatory evidence prior to trial.” Rios amended

his plea in bar, contending that the failure to disclose the fourth

report before trial “was . . . an intentional act on behalf of the

prosecution in order to induce a mistrial.” Similarly, at the hearing,

Rios and Carter contended that the State had engaged in intentional

misconduct designed to goad them into moving for a mistrial. The

                                  8
trial court denied the plea in bar, ruling that Rios and Carter had

not established “intentional prosecutorial misconduct,” “that the

person in control of the prosecution instigated any alleged

misconduct,” “an intent on the part of the prosecution to gain an

advantage at the retrial of this case,” or “an intent to goad [Rios and

Carter] into moving for a mistrial.”

                           Case No. S21A0243

     2. Rios concedes on appeal that he has abandoned his earlier

argument that the State engaged in prosecutorial misconduct and

deliberately withheld Burdick’s fourth report.          He contends,

however, that the trial court granted a mistrial without his consent

and that because there was no manifest necessity for doing so,

double jeopardy barred his retrial and the trial court erred by

denying his plea in bar.     For the reasons explained below, we

conclude that the trial court did not abuse its discretion by granting

a mistrial and therefore did not err in denying Rios’s plea in bar.

     “The Double Jeopardy Clause of the Fifth Amendment, which

applies to the states through the Fourteenth Amendment, says that

                                  9
‘[n]o person shall be . . . subject for the same offence to be twice put

in jeopardy of life or limb.’ Jeopardy attaches when the jury has

been impaneled and sworn.” Blake v. State, 304 Ga. 747, 749 (822

SE2d 207) (2018) (cleaned up). Among other things, “[t]he Double

Jeopardy Clause . . . affords a criminal defendant a valued right to

have his trial completed by a particular tribunal.”          Oregon v.

Kennedy, 456 U.S. 667, 671-672 (102 SCt 2083, 72 LE2d 416) (1982).

     Even after jeopardy has attached, “trial courts may declare a

mistrial over the defendant’s objection, without barring retrial,

whenever, in their opinion, taking all the circumstances into

consideration, there is a manifest necessity for doing so.” Blake, 304

Ga. at 749 (citation and punctuation omitted). See also United

States v. Dinitz, 424 U.S. 600, 606-607 (96 SCt 1075, 47 LE2d 267)

(1976) (if “a mistrial has been declared without the defendant’s

request or consent,” “the question whether under the Double

Jeopardy Clause there can be a new trial . . . depends on whether

‘there is a manifest necessity for the [mistrial]’”) (citation and



                                  10
punctuation omitted). 1 On the other hand, “when a defendant moves

for or consents to a mistrial, jeopardy continues and a retrial is

allowed.” Medina v. State, 309 Ga. 432, 435 (844 SE2d 767) (2020)

(citing Evans v. Michigan, 568 U.S. 313, 326 (133 SCt 1069, 185

LE2d 124) (2013)). If, however, the defendant’s motion for a mistrial

was the result of prosecutorial misconduct “intended to goad the

defendant into moving for a mistrial,” a retrial may be barred.

Kennedy, 456 U.S. at 676 (punctuation omitted). Accord State v.

Jackson, 306 Ga. 626, 631 (831 SE2d 798) (2019) (“Although the

Fifth Amendment’s Double Jeopardy Clause generally does not bar

the State from retrying a case after a mistrial is granted at the

defense’s request due to prosecutorial misconduct, a retrial may be

barred where the misconduct was intended to goad the defendant

into moving for a mistrial.”); Yarbrough v. State, 303 Ga. 594, 596



     1  We note that “[i]n determining whether a second trial is permitted on
the same charges following a mistrial, our case law has treated all forms of
double jeopardy claims, whether under the Constitution of the United States,
under the Georgia Constitution, or under the Georgia Code, in a manner
consistent with case law from the United States Supreme Court regarding the
Fifth Amendment.” Carman v. State, 304 Ga. 21, 25 (815 SE2d 860) (2018).
Rios makes no argument for different treatment here.
                                     11
(814 SE2d 286) (2018) (same).

       Here, Rios contends that he “did not consent to the mistrial,”

and as a result asks us to review the trial court’s grant of a mistrial

under the “manifest necessity” standard. See Blake, 304 Ga. at 749.

For its part, the State contends that Rios effectively joined Carter’s

motion for mistrial by asking for dismissal and therefore asks us to

evaluate whether Rios’s motion for mistrial was the result of the

prosecutor intentionally goading him into moving for a mistrial. See

Yarbrough, 303 Ga. at 596. However, we need not resolve this issue

because Rios’s claim fails even if we accept his argument that he did

not consent to the mistrial and that we should therefore apply the

manifest necessity standard.

       Under the manifest necessity standard, “a mistrial is

appropriate when there is a ‘high degree’ of necessity” for declaring

one.    Harvey v. State, 296 Ga. 823, 831 (770 SE2d 840) (2015)

(citation and punctuation omitted).

       Whether such necessity exists is to be determined by
       weighing the defendant’s right to have his trial completed
       before the particular tribunal against the interest of the

                                  12
     public in having fair trials designed to end in just
     judgments; and the decision must take into consideration
     all the surrounding circumstances.

Blake, 304 Ga. at 749 (citation omitted). Trial courts “are to exercise

a sound discretion on the subject; and it is impossible to define all

the circumstances[] which would render it proper to interfere.”

Carman v. State, 304 Ga. 21, 26 (815 SE2d 860) (2018) (citation and

punctuation omitted).

     Although the trial judge is not required to make explicit
     findings of manifest necessity nor to articulate on the
     record all the factors which informed the deliberate
     exercise of his discretion, the record must at least show
     that the trial court actually exercised its discretion. And
     although trial courts should give careful, deliberate, and
     studious consideration to whether the circumstances
     demand a mistrial, with a keen eye toward other, less
     drastic, alternatives, a court’s rejection of other
     alternatives is a proper exercise of the court’s discretion—
     and not an abuse—if reasonable judges could differ about
     the proper disposition.

Id. (citations and punctuation omitted).

     Here, the record shows that the trial court exercised its

discretion and considered the relevant circumstances before

granting a mistrial. Indeed, when the prosecutor informed the trial


                                  13
court and defense counsel about Burdick’s fourth report, Rios’s

counsel said that “the information we’ve just received is vital to our

defense” and that “we simply cannot go forward even if this is

excluded.” Likewise, Carter’s counsel emphasized the importance of

the fourth report and expressed serious doubt about the trial moving

forward, stating “I don’t see how to be able to salvage the case at this

point.” Faced with newly disclosed evidence that Rios asserted was

“vital” to his defense—an assessment with which both Carter and

the State agreed—the trial court identified the significance of the

fourth report and recognized the potential threat this late-breaking

evidence posed to both Rios and Carter and to the public interest in

“having fair trials designed to end in just judgments.” Blake, 304

Ga. at 749. See also Carman, 304 Ga. at 30 (concluding that a trial

court’s concern for the defendant’s adequate representation due to

one of his counsel’s emergency absence from trial supported the

grant of a mistrial, and explaining that this constituted a “concern

for the interest of justice” that “properly encompasses a

consideration of the interest not only of the defendant but also of the

                                  14
public”).

     Moreover, the record shows that the trial court consulted with

the parties about potential alternatives to a mistrial. Among other

things, it raised whether a continuance was possible to allow time

for the defense to evaluate the new evidence. But Carter’s counsel

indicated that he was unsure when his expert would be able to

evaluate the fourth report and that a continuance of some

unspecified but potentially lengthy period of time might be

necessary. Rios’s counsel likewise stated that she did not “have time

right now to evaluate what they have presented to me.” By granting

a mistrial, the trial court implicitly rejected the idea that a

continuance was feasible under these circumstances.

     The record also shows that the trial court heard from the

parties about whether exclusion of the fourth report was possible.

The prosecutor stated that he was ready to try the case with the

evidence excluded, but—as recounted above—both Rios’s counsel

and Carter’s counsel rejected that possibility, including because—

according to Carter’s counsel—Burdick (the firearms examiner)

                                 15
“would have to . . . lie in order to be able to exclude this report and

[] still testify and us have a thorough cross-examination based upon

our theories of the case.”

     Finally, even though the protection against double jeopardy

that Rios asserts is designed to protect a defendant’s “valued right”

“to have his trial proceed to acquittal or conviction before” the jury

that was “sworn and impaneled” to try his case, Meadows v. State,

303 Ga. 507, 511 (813 SE2d 350) (2018) (cleaned up), the record

shows that Rios emphatically communicated to the trial court that

he did not want his case to proceed to a conclusion before the jury

chosen for his trial.

     For all of these reasons, we conclude that the trial court did not

abuse its discretion in granting a mistrial in Rios’s case under the

manifest necessity standard, and accordingly did not err by denying

Rios’s plea in bar. See Washington, 434 U.S. at 515-516 (affirming

the trial judge’s grant of a mistrial for manifest necessity, in part,

because the trial judge “gave both defense counsel and the

prosecutor full opportunity to explain their positions on the

                                  16
propriety of a mistrial. We are therefore persuaded by the record

that the trial judge acted responsibly and deliberately, and accorded

careful consideration to respondent’s interest in having the trial

concluded in a single proceeding.”). Compare Meadows, 303 Ga. at

513-516 (concluding that the trial court abused its discretion in

granting a mistrial “in the interest of juror safety” when, among

other things, “[n]either the court nor counsel asked whether [the

juror] felt unsafe or intimidated by the other jurors or by anything

else, and the juror expressed no such concern” and where the court

“fail[ed] to consider alternatives to declaring the mistrial”).

                            Case No. S21A0402

     3. Carter contends that double jeopardy bars his retrial and

that the trial court therefore erred in denying his plea in bar. We

disagree.

     As noted above, because Carter requested a mistrial, “the

principle of double jeopardy generally will not bar a retrial unless

the defendant demonstrates that the prosecution intentionally

goaded the defendant into moving for a mistrial.” Yarbrough, 303

                                  17
Ga. at 596.

     To that end, the defendant must show that the State was
     purposefully attempting through its prosecutorial
     misconduct to secure an opportunity to retry the case, to
     avoid reversal of the conviction because of prosecutorial
     or judicial error, or to otherwise obtain a more favorable
     chance for a guilty verdict on retrial. The key issue is not
     whether the prosecutor acted improperly, or even how
     egregious the misconduct was, but rather, what objective
     the prosecuting attorney was trying to achieve. Unless a
     prosecutor was trying to abort the trial, his or her
     misconduct will not prohibit a retrial.

Id. (cleaned up). Moreover, “[w]hether the prosecutor intended to

goad the defendant into moving for a mistrial is a question of fact

that will not be overruled unless clearly erroneous.” Jackson, 306

Ga. at 632. “A trial court’s findings of fact will not be deemed to be

clearly erroneous if there is any evidence to support them, and this

holds true even if the findings are based upon circumstantial

evidence and the reasonable inferences which flow from them.” Id.

(citation and punctuation omitted).

     We have also held that, with regard “to the double jeopardy

issue of whether there was intentional prosecutorial misconduct

designed to produce a mistrial,” the intent or misconduct of state or

                                 18
government actors other than the prosecutor cannot be attributed or

imputed to the prosecutor. State v. Traylor, 281 Ga. 730, 732 (642

SE2d 700) (2007). “For double jeopardy to apply, it is not sufficient

that an intent to instigate a mistrial was possessed only by an agent

of the State whose scope of employment and authority differs from

the prosecutor.” Id. at 733.

     Although Carter presents several arguments related to his

double jeopardy claim, they essentially amount to a contention that

the trial court erred in finding that the prosecutor did not engage in

intentional misconduct intended to goad him into moving for a

mistrial.   In this regard, Carter correctly notes that forensic

ballistics was a key issue in the case, that the prosecutor had asked

Burdick to examine the ballistics evidence gathered at the crime

scene, and that the prosecutor, shortly before trial, contacted

Burdick to inquire if any further ballistics reports were outstanding.

In light of these facts, Carter presumes that the prosecutor must

have intentionally failed to follow up with Burdick until the day

before he was scheduled to provide expert testimony at trial, and

                                 19
contends that this Court should consider this alleged failure an act

of prosecutorial misconduct—including an intentional violation of

Brady v. Maryland, 373 U.S. 83 (83 SCt 1194, 10 LE2d 215) (1963).

Carter also contends that, given the prosecutor’s experience, he

should not be allowed to “shift responsibility” for the failure to have

produced the fourth report before trial to a firearms examiner.

Finally, Carter contends that the fourth report was damaging to his

defense and that the State would benefit from it at a retrial, which

supports an inference that the prosecutor engaged in misconduct to

goad Carter into moving for a mistrial.

      The record, however, undercuts Carter’s claims. Critically, the

trial court credited the prosecutor’s explanation about his effort to

determine whether other ballistics reports existed and his

explanation about the delay in disclosing Burdick’s fourth report. 2




      2 Carter appears to contend that we should not consider the prosecutor’s
explanation of the discovery error because it was based on hearsay statements
by the firearms examiner. But even if it were hearsay evidence, Carter did not
object at trial on this ground and does not enumerate any error regarding it on
appeal, and hearsay evidence that is not objected to at trial “shall be legal
evidence and admissible.” OCGA § 24-8-802.
                                      20
Based on that explanation, the trial court found that the prosecutor

had not “intentionally suppressed any evidence”; that the GBI had

“inadvertently, somehow through this weirdly fangled computer

stuff,” not uploaded the fourth report; and that “[t]here’s been no

prosecutorial misconduct.” Even Carter’s counsel expressed that he

did not “believe that this was something, necessarily, that was done

by the State intentionally. I know that they were checking [with the

firearms examiner’s office]. And if there was a computer error, there

was a computer error.” Moreover, Carter’s assertion that the State

would benefit from a retrial is belied by the prosecutor’s willingness

to proceed with the trial without the fourth report and also by

Carter’s assertion in his plea in bar that the “misconduct of the

State” was its “failure . . . to deliver exculpatory evidence prior to

trial” (emphasis supplied); and in any event, because of the

shortened trial, it is unclear from the record which party (if any)

would “benefit” the most from the mistrial.

     Based on this record, we cannot say that the trial court’s

finding that the prosecutor did not “instigate[] any alleged

                                 21
misconduct” was clearly erroneous. See Jackson, 306 Ga. at 632. 3

Indeed, the record supports the trial court’s findings that the

prosecutor’s failure to disclose Burdick’s fourth report before trial

was inadvertent and the result of a computer error at the GBI, and,

that, as a result, the prosecutor did not intend to goad Carter into

moving for a mistrial. See id.

     For these reasons, the trial court did not err in rejecting

Carter’s double jeopardy claim and in denying his plea in bar. See

Yarbrough, 303 Ga. at 597 (holding that the trial court did not

clearly err in finding that the prosecutor did not intend to goad the

defendant into moving for a mistrial where the trial court observed

the prosecutor’s demeanor and the record showed that the

prosecutor gestured toward the defendant during a witness’s

testimony in a “frustrated attempt” to get the witness to identify the

defendant and not to cause a mistrial); Traylor, 281 Ga. at 732-733




     3 Moreover, even if Burdick engaged in misconduct in failing to identify
his fourth report (a determination we decline to address today), any such
misconduct could not be imputed to the prosecutor. See Traylor, 281 Ga. at
732-733.
                                     22
(holding that the trial court erred in granting the defendant’s plea

in bar because an investigator’s alleged misconduct, absent

instigation by the prosecutor, could not be imputed to the

prosecutor); Weems v. State, 269 Ga. 577, 580 (501 SE2d 806) (1998)

(holding that, because the trial court’s finding that the prosecutor

did not engage in misconduct was supported by the record and

because any alleged misconduct by a detective could not be imputed

to the prosecution, the trial court did not err in denying the

defendant’s plea in bar based on prosecutorial misconduct intended

to goad the defendant into moving for a mistrial). Accordingly, we

affirm the denial of Carter’s plea in bar.

     Judgments affirmed. All the Justices concur.




                                  23